                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

KATIVIA D. FIELDS,

             Plaintiff,

v.                                                      Case No. 15-13895
                                                        Hon. Denise Page Hood
COMMISSIONER OF SOCIAL SECURITY,

             Defendant.
                                                 /

        ORDER ACCEPTING REPORT AND RECOMMENDATION
     REGARDING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)(1)

       This matter is before the Court on Magistrate Judge Stephanie Dawkins

Davis’s Report and Recommendation regarding Plaintiff’s Motion for Attorney

Fees Pursuant to 42 U.S.C. § 406(b)(1). [Doc. No. 33] Neither party filed any

objections to the Report and Recommendation.

       The Court has had an opportunity to review this matter and finds that the

Magistrate Judge reached the correct conclusions for the proper reasons. Finding

no error in the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation in its entirety. Furthermore, as neither party has

raised an objection to the Report and Recommendation, the Court finds that the

parties have waived any further objections to the Report and Recommendation.

Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987)
(a party’s failure to file any objections waives his or her right to further appeal);

Thomas v. Arn, 474 U.S. 140, 149 (1985).

      For the reasons stated above,

      IT IS ORDERED that the Report and Recommendation [Docket No. 33,

filed November 13, 2018] is ADOPTED as this Court’s findings of fact and

conclusions of law.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Attorney Fees

Pursuant to 42 U.S.C. § 406(b)(1) [Doc. No. 29, August 29, 2018] is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff counsel be awarded fees in the

amount of $12,224.00 under 42 U.S.C. § 406(b), subject to Plaintiff’s counsel

making a refund to Plaintiff of the $7,000.00 award Plaintiff’s counsel previously

received under the Equal Access to Justice Act.


                          s/Denise Page Hood
                          Denise Page Hood
                          Chief Judge, United States District Court

Dated: December 11, 2018


I hereby certify that a copy of the foregoing document was served upon counsel of
record on December 11, 2018, by electronic and/or ordinary mail.

                          S/LaShawn R. Saulsberry
                          Case Manager


                                          2
